Citation Nr: 1755752	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease, lumbosacral spine.

2.  Entitlement to service connection for radiculopathy, right lower extremity.

3.  Entitlement to service connection for radiculopathy, left lower extremity.

4.  Entitlement to service connection for osteoarthritis, right hip.

5.  Entitlement to service connection for osteoarthritis, left hip.

6.  Entitlement to service connection for bilateral plantar fasciitis with plantar fascial fibromatosis.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.  

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The claims for service connection for an increased rating for PTSD, service connection for sleep apnea, service connection for hypertension, service connection for headaches, service connection for vertigo, and service connection for unspecified joint pain have been appealed but have not been certified to the Board. 
The Board's review of the claims file reveals that the AOJ is still taking action on those issues.  As such, the Board will not accept jurisdiction over the issues at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Veteran seeks service connection for a lumbar spine disability, radiculopathy of the lower extremities, osteoarthritis of the hips, bilateral plantar fasciitis with fibromatosis, and bilateral knee disabilities.  

The Veteran's DD Form 214 indicates that his service occupation was medic.  His awards include the Combat Medical Badge.  

The evidence includes current diagnoses of the claimed disabilities.  A July 2011 VA examination reflects diagnoses of multilevel degenerative disc disease, lower extremity radiculopathy, and bilateral plantar fasciitis.  VA outpatient records dated in 2010 noted a diagnosis of osteoarthritis of the hips.  

The Veteran had a VA examination in July 2011.  The VA examiner diagnosed multilevel degenerative disc disease of the lumbar spine and lower extremity radiculopathy.  The Veteran reported a history of back problems for approximately 10 years.  The Veteran reported knee pain since service.  The Veteran did not recall a specific injury to his knees.  The examiner noted that the Veteran reported right knee pain on two occasions during service in November 1969.  

With regard to the claimed bilateral foot condition, the Veteran reported that he began having foot pain more so over the past 5 years.  The examiner diagnosed bilateral plantar fasciitis.  The examiner opined that the claimed conditions are less likely than not incurred in or caused by service.  The examiner's rationale was that right knee pain was reported during service in 1969 and that there was no documentation of any other complaints of right knee pain in 1969.  The examiner reasoned that there was no documentation of any other complaints of bilateral knee pain, hip pain, back pain, or lower extremity symptoms until 2009, and no documentation of chronic conditions existing since 1969. 

The July 2011 VA examiner based the negative nexus opinion on a lack of documented treatment for the claimed conditions in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  Because the Veteran was involved in combat, his testimony regarding his injuries during service is presumed to be credible if consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  The examiner did not specifically address the conditions of the Veteran's service as a combat medic.

The Board has searched the service treatment records in the electronic claims file and is unable locate the November 1969 service treatment record of right knee pain complaints, as noted in the July 2011 examination report.  On remand, the AMC/RO should attempt to locate the record and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to locate the November 1969 STR pertaining to treatment of the right knee and associate the record with the file.  If any service treatment records are determined to be missing, all attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of the status of all requests for the records.  

2.  Schedule the Veteran for a VA examination to determine the etiology of his lumbar spine, bilateral knee, bilateral hip, and bilateral foot disabilities.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  After reviewing the claims file, the examiner should address the following questions.

(a) Record all lumbar spine diagnoses shown on examination.

 (b) Provide a detailed history of the Veteran's history of lumbar spine symptoms during and since separation from service.

 (c) Provide an opinion as to whether a current lumbar spine disability at least as likely as not had its onset in service or is related to an event during active service?

(d) Record all bilateral hip diagnoses shown on examination.

(e) Provide a detailed history of the Veteran's hip disability symptoms during service and since separation from service.

(f) Provide an opinion as to whether a current right or left hip disability at least as likely as not had its onset in service or is related to an event during active service?

(g) Record all bilateral foot diagnoses shown on examination.  

(h) Provide a detailed history of the Veteran's foot disability symptoms during service and since separation from service.

(i) Provide an opinion as to whether it is at least as likely as not that a bilateral foot disability had its onset in service or is related to an event during active service?

(j) Record all bilateral knee diagnoses shown on examination.

(k) Provide a detailed history of the Veteran's knee disability symptoms during service and since separation from service.  

(l) Provide an opinion as to whether it is at least as likely as not that a bilateral knee disability had its onset in service or is related to an event during active service?

The examiner should consider the Veteran's service duties as a combat medic and presume that his statements regarding his injuries and circumstances of service are credible.  The examiner should provide a complete explanation for all opinions expressed.  If an opinion cannot be provided without resorting to speculation the examiner should explain why it is not possible to provide an opinion.

3.  Then, readjudicate claims on appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


